Citation Nr: 1706833	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  04-29 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1, 1974 to December 10, 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, the Board denied service connection for a psychiatric disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A December 2012 Order granted the parties' joint motion for remand (JMR) and vacated the Board's decision and remanded the matter back to the Board for further action.  

In September 2013, December 2013, August 2014, and April 2015 the Board remanded the case for additional development.

In November 2016, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing    has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There appear to be outstanding VA treatment records.  In an October 6, 2015 VA Form 21-526EZ, the Veteran reported that he had received treatment at the Bay Pines VA Medical Center as recently as October 6, 2015.  Treatment records subsequent to January 28, 2015 have not been obtained.  Accordingly, all available updated VA medical records should be associated with the record.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

There may be outstanding in-service psychiatric records as well.  The Veteran reported that he saw a psychiatrist during service.  See January 6, 2003 statement   in support of claim.  As psychiatric service treatment records may be kept separately from other service treatment records, a request for any psychiatric treatment records should be made through official sources.  

The record also indicates that there may be outstanding Social Security Administration (SSA) records.  At his November 2016 hearing, the Veteran  testified that he had been granted SSA disability benefits due to his psychiatric disability.  To date, the Veteran's SSA records have not been requested or otherwise obtained.  As these records may be relevant to the pending appeal, reasonable efforts should be made to obtain them.

In January 2015, a VA addendum medical opinion was obtained.  The VA psychologist opined that the Veteran met the diagnostic criteria for depressive disorder, an unspecified episodic mood disorder, major depressive disorder, and an anxiety disorder.  The examiner's opinion and rationale did not address diagnoses during the course of the claim including psychotic disorder, schizophrenia, and psychosis.  For purposes of service connection, there need only be a diagnosed disability at some point during the course of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).  Accordingly, an      addendum opinion is needed to address these diagnoses.  

Additionally, the examiner also did not address the undated note in the Veteran's service treatment record from his correctional custody platoon drill instructor indicating that the Veteran seemed depressed and sad.  With regard to the Veteran's anxiety disorder, the examiner's negative opinion relied on the absence of an in-service mental health diagnosis.  The examiner did not adequately address the November 23, 1974 diagnosis of anxiety reaction.  In light of the above, further medical opinion is warranted. 

Additionally, in October 2015 the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD), alleging that he suffers from this disorder as     a result of in-service military sexual trauma (MST) and that he was hazed and physically abused by other service members.  This 2015 claim was the first mention of MST.  The Board notes that although the notice letter from October 2015 asked that he provide evidence to support this claim, the only evidence submitted was       his reiteration of the stressor on VA Form 21-0781a, with no additional specific information.  The Veteran also reported in June 2003 correspondence that he saw         a marine get hit by a truck after jumping a fence.  The Veteran should be asked to provide the name of the marine, the location of the incident, and a two month time frame when the incident occurred.  If sufficient information is provided, an attempt to verify such incident should be made.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from January 28, 2015             to present and associate them with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide a completed release      form with the names and addresses of all medical care providers who have provided mental health treatment, to include the Florida Department of Corrections.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Ask the Veteran to provide the name of the marine who was hit by a truck after jumping the fence, the location of the incident, and a two month time frame  when the incident occurred.  If sufficient information is provided, an attempt to verify such incident through official sources should be made.  If the request for verification yields negative results, the Veteran should be notified of such.

4.  Request all in-service psychiatric treatment records through official sources.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide it.  All efforts to obtain such records should be documented in the claims file.  If the requested records do not exist or cannot be obtained, the Veteran should be notified of such.

5.  Request from SSA the disability decisions and all related records concerning the Veteran's application for disability benefits, and associate these records with the claims file.  If the records are not available, the claims  file should be annotated to reflect such and the Veteran notified of such.

6.  If the Veteran's reported stressor of seeing a marine   hit by a car is verified or otherwise corroborated, or if credible corroborating evidence is submitted to support his personal assault stressors, then a PTSD examination should be scheduled to determine whether the Veteran suffers from PTSD as a result of corroborated stressors.

7.  After the above development in items 1 through 5 are completed to the extent possible, send the file to the psychologist who rendered the January 2015 addendum opinion, if available.  If the psychologist is not available, the opinion should be sought from another qualified examiner.  If an examination is deemed necessary to respond to the questions provided, one should be scheduled.  

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorders (other than personality disorder) diagnosed during the course of the claim, to include depressive disorder, unspecified episodic mood disorder, major depressive disorder, anxiety disorder, psychotic disorder, schizophrenia, and psychosis, arose during service or are otherwise related to the Veteran's military service.  In so opining, the examiner should address the undated note     in the Veteran's service treatment record from his correctional custody platoon drill instructor indicating that the Veteran seemed depressed and sad, and the November 23, 1974 notation of anxiety reaction.  A rationale for all opinions expressed should be provided.

8.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




